PER CURIAM.
When the Dynamic first made out vhe Cree, she had the Cree on her starboard hand, and the Cree’s course was not yet apparent. She might be meaning to turn up Red Hook Channel or down Bay Ridge Channel; or she might be going straight across the anchorage ground. That being the situation, the Dynamic was charged as the giving way vessel until the Cree’s navigation disclosed that they were not on crossing courses. The Hallgrim, 2 Cir., 20 F.2d 720. When the Cree blew a single blast and began to turn under a left rudder, her course did become apparent; and the Dynamic was bound to co-operate, both because she had been the giving way vessel, and because the situation was proper for a port to port passing. The suggestion that the Cree should have attempted a starboard to starboard passing is utterly baseless; the Dynamic probably wished to cut the corner of the angle between the Bay Ridge Channel and the Red Hook Channel, and hoped to force the Cree to her purpose. In any case she was glaringly at 'fault and the liability was solely hers.
The costs upon the first appeal will 6e divided; both sides are responsible for preparing the record in the form it .was. The appellee will have its costs upon the second appeal.
Decree affirmed.